Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Green on 3/3/2022.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) An automobile hood prop, comprising: 
a receptacle plate attached to an automobile fire wall; 
a receptacle reaching out from the receptacle plate; 
a mounting plate attached to a side hood; 
a prop arm having a hood end pivotally attached to the mounting plate; and 
a firewall end of the prop arm insertable into the receptacle to retain the side hood in an open position;
wherein the mounting plate is attached to the side hood by mounting plate fasteners aligned with locations of original hood latch fasteners in the side hood; and
wherein the mounting plate fasteners attach both the mounting plate and hood latches to the side hood.



3. (Currently Amended) The hood prop of claim 1, wherein the mounting plate fasteners reach through mounting plate passages in the mounting plate.

4. (Cancelled)

5. (Currently Amended) The hood prop of claim 1, wherein: the mounting plate includes standoffs aligned with three of the mounting plate passages on a surface of the mounting plate facing the side hood; a rod reaches through a fourth mounting plate passage and away from the side hood, and the hood end of the prop arm resides on the rod.

6. (Original) The hood prop of claim 5, wherein the prop arm is pivotally attached to the mounting plate by a friction fit.

7. (Original) The hood prop of claim 6, wherein: the prop arm has a cylindrical collar residing on the rod; and the rod is threaded and a lock nut is tightened against the cylindrical collar to provide the friction fit between the prop arm to the rod.

8. (Currently Amended) The hood prop of claim 5, wherein: the rod is a bolt; the fourth mounting plate passage is a threaded passage; the bolt is tightened into the threaded passage leaving a [[head]] bolt head between the mounting plate and the hood side; and the standoffs provide space for the bolt head to reside between the mounting plate and the hood side.

9. (Currently Amended) The hood prop of claim 1, wherein: the prop arm is between three and six inches long; the prop arm has a straight segment at least 

10. (Currently Amended) The hood prop of claim 1, wherein the prop arm comprises: a first section having a length of about 1.6 inches and engaging the receptacle; a third section having a length of about 1.25 inches and engaging the mounting plate at the hood end; a second section having a length of about two inches and connecting the first and third sections; a first bend of about 75 degrees between the first and second sections, the first bend bends the prop arm [[24]] into [[the]] a plane of the mounting plate to allow aligning the first section with the receptacle; and a second bend in the prop arm between the second and third sections of about 25 degrees in a direction away from the side hood[[ 14b]].

11. (Currently Amended) An automobile hood prop, comprising: a receptacle plate attached to an automobile fire wall; a receptacle reaching out from the receptacle plate perpendicular to the receptacle plate; a mounting plate attached to a side hood; a prop arm having a hood end pivotally attached to the mounting plate; a firewall end of the prop arm insertable into the receptacle to retain the side hood in an open position; the mounting plate is attached to the side hood by mounting plate fasteners aligned with locations of original hood latch fasteners in the side hood, the mounting plate fasteners reach through mounting plate passages in the mounting plate and the mounting plate fasteners attach both the mounting plate and hood latches to the side hood; standoffs aligned with three of the mounting plate passages on a surface of the mounting plate facing the side hood; a threaded bolt reaches through a threaded fourth mounting plate passage and away from the side hood, and a cylindrical collar at the hood end of the prop arm residing on the bolt; a lock nut is tightened against the cylindrical collar to provide [[the]] a friction fit between the prop arm [[to]] and the mounting plate; the bolt is tightened into the threaded passage leaving a [[head]] bolt head between the mounting plate the prop arm comprises: a first section having a length of about 1.6 inches and engaging the receptacle; a third section having a length of about 1.25 inches and engaging the mounting plate at the hood end; a second section having a length of about two inches and connecting the first and third sections; a first bend of about 75 degrees between the first and second sections, the first bend bends the prop arm [[24]] into [[the]] a plane of the mounting plate to allow aligning the first section with the receptacle; and a second bend in the prop arm between the second and third sections of about 25 degrees in a direction away from the side hood[[ 14b]].
12. (Currently Amended) An automobile hood prop, comprising: a receptacle plate attached to an automobile fire wall; a receptacle reaching out from the receptacle plate perpendicular to the receptacle plate; a mounting plate attached to a side hood; a prop arm having a hood end pivotally attached to the mounting plate; a firewall end of the prop arm insertable into the receptacle to retain the side hood in an open position; the mounting plate is attached to the side hood by mounting plate fasteners aligned with locations of original hood latch fasteners in the side hood, the mounting plate fasteners reach through mounting plate passages in the mounting plate and the mounting plate fasteners attach both the mounting plate and hood latches to the side hood; standoffs aligned with three of the mounting plate passages on a surface of the mounting plate facing the side hood; a threaded bolt reaches through a threaded fourth mounting plate passage and away from the side hood, and a cylindrical collar at the hood end of the prop arm residing on the bolt; a lock nut is tightened against the cylindrical collar to provide [[the]] a friction fit between the prop arm [[to]] and the mounting plate; the bolt is tightened into the threaded passage leaving a [[head]] bolt head between the mounting plate and the hood side; the standoffs provide space for the bolt head to reside between the mounting plate and the hood side; the prop arm is between three and six inches long; the prop arm has a straight segment at least ½ inch long for inserting into the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 1,158,658 is the closest prior art but does not disclose wherein the mounting plate is attached to the side hood by mounting plate fasteners aligned with locations of original hood latch fasteners in the side hood; and wherein the mounting plate fasteners attach both the mounting plate and hood latches to the side hood as required by amended independent claims 1, 11, and 12. These limitations, in combination with all the other limitations of the respective independent claims, defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Jeffrey O'Brien/Primary Examiner, Art Unit 3677